DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of invention I in the reply filed on March 22nd, 2021 is acknowledged. Claims 17-20 have been withdrawn from consideration.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10-13, and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kray (US 20160130955).
Regarding claims 1 and 10-11, Kray discloses a gas turbine engine defining a centerline (12), the gas turbine engine comprising: an engine shaft (25) extending along the centerline; a compressor (16, 18, 20) attached to the engine shaft and extending radially about the centerline; a combustor (20) positioned downstream of the compressor to receive a compressed fluid therefrom; a turbine (22, 24) mounted on the engine shaft downstream of the combustor to provide a rotational force to the compressor; and a monolithic composite component connected to the engine shaft, the monolithic composite component comprising: a continuous fiber blade (58) including an airfoil (60) extending radially outward from a root to a tip and a blade attachment feature positioned at or adjacent to the root (Figure 3); a platform (54, 56) coupled to the root of the continuous fiber blade (Paragraph 32), the 
Regarding claims 2-5, Kray discloses the component according to claim 1 above. Kray further discloses wherein the continuous fiber blade is formed, at least in part, by molding of a continuous fiber thermoplastic composite (Paragraph 32), the platform is formed, at least in part, by at least one of compression molding or injection molding of the plurality of chopped fibers (Paragraph 33). With respect to the platform is coupled to the continuous fiber blade via injection molding at an interface between the platform and the continuous fiber blade, and the platform is coupled to the continuous fiber blade simultaneously with the molding of the platform, such limitations are considered to be product by process limitations which do not result in a different product or produce unexpected results. As such, Kray already discloses that the platform and blade can be attached to one another by “co-curing”, which indicates a simultaneous joining process during molding, resulting in the same finished product of a monolithic composite body. 
Regarding claims 6 and 12, Kray discloses the component and turbine engine according to claims 1 and 11 above. Kray further discloses the thermoplastic polymer includes a bonding layer between the continuous fiber blade and the platform (adhesively bonding is one methodology cited in Paragraph 29).
Regarding claims 7-8 and 13, Kray discloses the component and turbine engine according to claims 1 and 11 above. Kray further discloses the continuous fiber blade defines a pressure side and a suction side, and wherein the platform comprises two platforms, a first platform coupled to the 
Regarding claims 15-16, Kray discloses the turbine engine according to claim 11 above. Kray further discloses the gas turbine engine includes a plurality of monolithic composite components, wherein a portion of the monolithic composite components are arranged circumferentially about the centerline to form a stage (Figure 2). The platforms of each of the plurality of monolithic composite components extend at least partially in a circumferential direction relative to the centerline, and wherein the platform of at least two adjacent monolithic composite components of the portion of the monolithic composite components define a butt joint therebetween in the circumferential direction (see Figure 2, the circumferential faces of the respective platforms form a respective butt joint, unlabeled distinctive line).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kray (US 20160130955) in view of Watanabe (US 20170292388).
Kray discloses the component and gas turbine engine according to claims 1 and 11 above.
Kray fails to teach the platform comprises a split platform defining a notch such that the continuous fiber blade is received within the notch and coupled to the split platform at the notch.

Because Kray discloses a blade and platform which are attached in a monolithic fashion to form a composite component for a gas turbine engine, and because Watanabe teaches forming a platform and blade constructed of composite materials with a split in the platform, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the platform of Kray such that it defines a notch where the fiber blade is coupled as taught by Watanabe for the purposes of forming a portion to attach the blade in the notch of the platform, thereby forming bonds among fibers of the parts become stronger and the strength becomes larger as a whole, achieving an expected result of joining the platforms to the blades.
Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kray1 (US 20160130955) in view of Kray2 (US 20170191493).
Kray1 discloses the component and gas turbine engine according to claims 1 and 11 above.
Kray1 fails to teach the platform comprises a split platform defining a notch such that the continuous fiber blade is received within the notch and coupled to the split platform at the notch.
Kray2 teaches a composite turbine engine component (Figure 3) with a blade (202) and platform (210, 212) which include notches (306) and a slot (302) for the blade. The blade is bonded to the platforms at the respective joints (402).
Because Kray1 discloses a blade and platform which are attached in a monolithic fashion to form a composite component for a gas turbine engine, and because Kray2 teaches forming a platform and blade constructed of composite materials with a split in the platform with a notch, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the platform of Kray1 such that it defines a notch where the fiber blade is coupled 
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Vetters (US 10577939), Paige (US 10648352), McCaffrey (US 10024173), Garcia (US 9482108)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN D SEABE whose telephone number is (571)272-4961.  The examiner can normally be reached on Monday-Friday, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JUSTIN D SEABE/Primary Examiner, Art Unit 3745